— Appeal from an order and judgment (one paper) of the Supreme Court, Cayuga County (Joseph D. Valentino, J.), entered July 30, 2012. The order and judgment dismissed the petition.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (Stoudymire v New York State Div. of Human Rights, 36 Mise 3d 919 [2012]). Present — Scudder, EJ., Smith, Centra, Fahey and Peradotto, JJ. [Prior Case History: 36 Misc 3d 919.]